 COMBUSTION ENGINEERING215Combustion Engineering Inc. and InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, Local 558.Cases 39-CA-466 and 39-CA-81321 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 November 1982 Administrative LawJudge Raymond P Green issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a briefin answer to the Respondent's exceptions 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThis case arose from the Respondent's promulga-tion of a system for combating employee absentee-ism and tardiness called the "Out-Time Program,"on 5 January 1981,2 during the term of a collec-tive-bargaining agreement between the Respondentand the Union The Out-Time Program establishedharsher disciplinary standards than had existed pre-viously On 6 January the Union filed a grievanceunder the collective-bargaining agreement request-ing that the program be immediately discontinuedThe parties were unable to resolve this dispute be-tween themselves and eventually brought it beforeArbitrator Louis Pitticco Pitticco held that theRespondent had violated the contract by institutingthe Out-Time Program without negotiating withthe Union and ordered the Respondent to ceaseand desist from enforcing it He did not render anyfindings, however, as to the validity of disciplinarymeasures already taken against employees underthe Out-Time ProgramThereafter, the Union filed several individualgrievances under the contract, requesting that theRespondent withdraw all such disciplinary meas-ures and make whole the punished employees Inone case, the grievance eventually proceeded to ar-bitration, and Arbitrator J Larry Foy ordered thatdischargee Kevin Bennett be reinstated, but with-' In its brief in answer to the Respondent's exceptions, the GeneralCounsel summarily requested that we dismiss the Respondent's exceplions for alleged noncompliance with Sec 102 46(i) of the Board s Rulesand Regulations However the General Counsel provided us with nomore specific grounds for such dismissal Since no grounds are apparentwe deny the General Counsel's request2 All dates are in 1981 unless otherwise indicatedout backpay for the 6 months he was out of workAnother grievance, filed on behalf of dischargedemployee J D Richard, was settled by the partieswithout resort to arbitration The Respondent, theUnion, and Richard signed a memorandum ofagreement stating that Richard would be reinstatedwithout backpay subject to a 120-day probationaryperiod 3In his decision, the judge did not defer to the ar-bitration awards of Pitticco or Foy, or uphold thevalidity of the settlement agreement involvingRichard Rather, he concluded that the Respondentviolated Section 8(a)(5) and (1) of the Act by im-plementing the Out-Time Program without bar-gaining with the Union, and recommended that allemployees disciplined or discharged pursuant tothis program, including Bennett, be reinstated andmade whole with full backpay He did not specifi-cally address Richard's settlement agreement, butleft the question of its validity to the compliancestage of the proceedingThe Arbitration AwardsIn its exceptions, the Respondent urges that theBoard defer to both arbitration awards pursuant toour Spielberg4 policy and find the settlement agree-ment involving Richard to be lawful In response,the General Counsel contends that we should noteven consider the Respondent's request for defer-ral, asserting that the Respondent did not raise thisargument prior to filing its exceptions to thejudge's decision, and therefore its request was un-timely and inappropriate We disagreeIn general, the Board will not defer to an arbitra-tion award unless the party urging such deferralhas raised this issue in a timely manner In priorcases, the Board has held that a party raising a de-ferral issue for the first time in its exceptions hasdone so too late Bourne's Transportation, 256NLRB 281 fn 3 (1981), MacDonald EngineeringCo, 202 NLRB 748 (1973) This policy seeks toensure that the deferral issue is fully litigated andthat the record is complete enough for the Boardto render an informed decision Geary Ford, 261NLRB 1149 (1982), MacDonald Engineering, supraIn the present case the Respondent contended atthe hearing that the Board should defer to Arbitra-tor Foy's award reinstating Bennett without back-pay5 and introduced this award into evidence3 The agreement further stated that Mr Richard and the Union agreethat this memorandum settles any and all actions of any kind, includingthose now pending concerning Mr Richard4 Spielberg Mfg Co , 112 NLRB 1080 (1955)5 The award also required that Bennett be made whole for all seniorityand pension credits lost due to his discharge272 NLRB No 32 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDalong with adequate background information Thejudge in his decision specifically considered wheth-er to defer to this award, but decided against it 6Therefore, it is not untimely for the Respondent tocontinue to urge that we defer to this awardThe question of whether to consider deferral toArbitrator Pitticco's award presents more unusualcircumstances The Respondent now requests thatwe defer to this award, although during the hear-ing the Respondent argued to the contrary, con-tending that the case was incorrectly decided bythe arbitrator Despite this inconsistency in the Re-spondent's position, in this unique situation we willconsider its request to defer The issue was fullylitigated at the hearing, and the General Counselcannot claim undue surprise at the Respondent'sraising the issue at this time Moreover, deferral tothis award effects the same result as the judge's de-cision, both would require the Respondent to ceaseenforcement of the Out-Time Program According-ly, we find that the Respondent is not precludedfrom asserting that the Board should defer to theawards rendered by Arbitrators Foy and Pitticco,and we may now consider whether such deferral iswarranted under our Spielberg criteria, as recentlyinterpreted in Olin Corp, 268 NLRB 573 (1984)No party alleges that the proceedings beforeeither Arbitrator Pitticco or Arbitrator Foy werenot fair and regular or that the parties did notagree to be bound by the arbitrators' awardsTherefore, we need only determine whether theseawards are "clearly repugnant" to the Act Wefind that they are notIn Olin Corp, supra at 574, the Board held[W]ith regard to the inquiry into the "clearlyrepugnant" standard, we would not require anarbitrator's award to be totally consistent withBoard precedent Unless the award is "palpa-bly wrong," i e, unless the arbitrator's deci-sion is not susceptible to an interpretation con-sistent with the Act, we will defer [Footnoteomitted ]Arbitrator Pitticco's award fully meets thisstandard, as it is fully consistent with the Act Theaward mirrors the judge's decision in holding thatthe Respondent violated the collective-bargainingagreement by implementing the Out-Time Programwithout bargaining with the Union and in orderingthe Respondent to cease and desist from further en-forcement of the program The arbitrator found asfollows "The subjects as presented in the Out-Time Program are mandatory subjects of bargain-ing pursuant to the contract, and therefore must benegotiated with the Union if the Company wishes6 See the remedy section of his decisionto institute the program" Although Arbitrator Pit-ticco based his findings on the contract rather thanthe Act, his analysis and conclusions are whollyconsistent with the Board's approach to suchissues, and thus deferral is clearly warranted 7 Ac-cordingly, we will not duplicate the arbitrator'scease-and-desist award in our Order Nor will wespecifically order that the Respondent bargain withthe Union in the future, as this requirement is im-plicit in the arbitration awardRegarding Bennett, Arbitrator Foy decided thatthe discharge was not for proper cause, because itstemmed from the improperly promulgated Out-Time Program He ordered that Bennett be rein-stated without backpay, statingIn the present case, the fashioning of an appro-priate remedy is a difficult question It is madeso by the gnevant's demonstrably obdurate at-titude toward correcting his history of absen-teeism and tardiness and his apparent lack ofconcern about his job security This is evidentfrom his failure to improve his record of unex-cused absences until he received the three daysuspension It is also evident from his lack ofconcern about his job security as he blithelyaccepted more serious levels of progressivediscipline without even being concernedenough to file a grievance until the eleventhhour when he was discharged It is further evi-dent from his disturbing failure to fully followhis doctor's advice (even to the date of thehearing) on controlling his health problemsand thereby his absences Finally, even withhaving been discharged and out of work fornearly six months by the date of the hearing,the grievant seemed not to have appreciablyincreased his understanding of the need to im-prove his absenteeism In light of this, I mustreluctantly conclude that the Company's argu-ment that "[t]here is little hope that if Bennettdid return to work his record would be anybetter," [Br, p 7}8 may regrettably be correctThus, Arbitrator Foy determined that althoughBennett was improperly discharged, backpay wasnot warranted due to his poor attitude toward im-proving his performanceAs Olin Corp suggests, the Board's decisionwhether to defer to an arbitration award does nothinge on whether we would reach the same result7 See Bay Shipbuilding Corp, 251 NLRB 809, 810 (1980), in which aBoard panel held that an arbitrator need not refer specifically to Sec8(a)(5) of the Act if he makes factual findings in the course of resolvingthe contractual issues which resolve the unfair labor practice issues OlinCorp, supra, implicitly supports this finding8 This is a citation to the Respondent's brief to the arbitrator COMBUSTION ENGINEERING217de novo Rather, our concern is to ensure that thedecision does not impinge upon the parties' rightsunder the Act In this case, we find that Bennett'srights were preserved by his reinstatement, and thearbitration award is not invalidated by the arbitra-tor's decision not to award backpay since thisremedy was based on a factor that is not inconsist-ent with the ActWe find Douglas Aircraft Co v NLRB, 609 F 2d352 (9th Cir 1979), directly on point In that case,the court refused to enforce a Board decision9 notto defer to an arbitration award of reinstatementwithout backpay for a grievant whose dischargewas judged improper The court found that one ofthe reasons for the arbitrator's refusal to awardbackpay was the discharged employee's pattern ofabusive and uncivil conduct, and since this reason"rested independently on a ground not repugnantto the Act, the Board should have deferred as perits established policy "10 In the instant case, the ar-bitrator also denied backpay on an independentground that was not repugnant to the Act•Ben-nett's obdurate attitude toward improving his at-tendance The arbitrator's remedy, though perhapsdifferent from what the Board would have orderedde novo, is reasonably based and is susceptible toan interpretation consistent with Board policy Ac-cordingly, we find that Arbitrator Foy's award isnot clearly repugnant to the Act, and we willdefer iiThe Settlement AgreementThe judge further found that there were severalgrievances filed regarding disciplinary actionstaken under the Out-Time Program, and 12[I]t appears that at least some of those caseshave been settled in the grievance procedureshort of arbitration However, I do not knowthe nature, extent, or circumstances pursuantto which such settlements have been made Assuch, those settlements may or may not affectan employee's rights to be made whole and Ishall therefore leave that question to the corn-238 NLRB 668 (1978)1† Douglas Aircraft Co v NLRB, supra, 609 F 2d at 354 See also FikseBros Inc , 220 NLRB 1301 (1975), reversed on other grounds and remanded sub nom Stephenson v NLRB 550 F 2d 535 (9th Or 1977), inwhich a Board panel majority deferred to an arbitration award of lessthan full backpay for an individual whose discharge violated the ActThe Board therein refused to enter such a controversy solely for theobject of reassessing and, perhaps, adjusting the amount of a monetaryaward"" We believe that the flexibility of remedies is a major advantage ofarbitration Industrial peace is more likely to result from awards tailoredto specific circumstances than those applied mechanically to diverse situ-ations12 See the remedy section of his decisionphance stage of this proceeding [Footnoteomitted ]We find this analysis unconvincing as applied to JD Richard's settlement agreement with the Re-spondent The terms of the agreement suggest thatboth Richard and the Respondent made conces-sions in order to settle the grievance and to avoidarbitration Specifically, Richard agreed to forgobackpay, and the Respondent agreed to reinstatehim though not obligated to do so at the time 13The General Counsel does not allege that Richardwas coerced into signing the agreement, that theagreement did not resolve all pertinent issues, orthat the parties did not agree as to the terms andapplication of their private settlementThe facts before us are adequate to determinethat the settlement agreement is valid under ourstandards, and we do not envision that informationgained through compliance proceedings would aidus in our decision-making process We wish to en-courage parties to resolve disputes without resortto Board processes, and by upholding voluntarilynegotiated agreements such as this one we can fur-ther this goal Accordingly, we will not leave thequestion of the validity of the agreement betweenthe Respondent and Richard to the compliancestage of this proceeding, but will let it stand in itscurrent form 14AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 5 and renumber thesubsequent paragraphsORDERThe National Labor Relations Board orders thatthe Respondent, Combustion Engineering Inc ,Windsor, Connecticut, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Refusing to provide the Union with photo-copies of information and records which are rele-vant to grievances under the Out-Time Program orother grievances under the collective-bargainingagreement at a reasonable cost(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-" In Coca Cola Bottling Co, 243 NLRB 501, 502 (1979), the Board deferred to a settlement agreement because it "was the product of negotiations during which each of the parties made concessions14 We make no finding as to the validity of any arbitration awards orsettlement agreements involving discipline pursuant to the Out Time Program other than those we have specifically discussed as no such awardsor agreements were Introduced into evidence at the hearingThe judge found that the Respondent violated Sec 8(a)(5) and (1) ofthe Act by failing and refusing to provide to the Union requested information regarding employee discipline under the Out Time Program Noexception was taken to this finding, and we therefore adopt it 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, furnish the Union with informa-tion and records relevant to administration of theOut-Time Program and other grievances under thecollective-bargaining agreement and provide itwith photocopies of such information and recordsat a reasonable cost.(b)Post at its plant in Windsor, Connecticut,copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided bythe Regional Director for Subregion 39, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.15 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to provide InternationalBrotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths, Forgers and Helpers, Local 558, withphotocopies of information and records which arerelevant to grievances under the Out-Time Pro-gram or other grievances under the collective-bar-gaining agreement at a reasonable cost.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, furnish the Union with in-formation and records relevant to administration ofthe Out-Time Program and other grievances underthe collective-bargaining agreement and provide itwith photocopies of such information and records,at a reasonable cost.COMBUSTION ENGINEERING INC.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were heard by me in Hartford,Connecticut, on July 22 and 23, 1982. The charge inCase 39-CA-466 was filed on December 31, 1980, andthe charge in Case 39-CA-813 was filed on August 28,1981. On October 28, 1981, the Officer-in-Charge of Su-bregion 39 issued an Order consolidating cases and aconsolidated complaint. In substance the complaint al-leges.I. That on or about January 5, 1981, the Respondent,without having afforded the Union an opportunity tobargain, implemented a revised absentee policy which in-cluded disciplinary penalties for employees2. That since July 9, 1981, the Respondent has refusedto comply with the Union's request for information re-garding the implementation of the aforesaid revised ab-sentee policy.Based on the entire record in this proceeding, includ-ing my observation of the demeanor of the witnesses, Imake the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Delaware corporation, has a facili-ty in Windsor, Connecticut, where it is engaged in themanufacture of nuclear products. Annually, the Re-spondent sells and ships products valued in excess of$50,000 from its Windsor, Connecticut facility directly topoints located outside the State of Connecticut. Accord-ingly, it is concluded that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.The parties agree and I find that the Union involvedherein is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE FACTSA. Background' On September 28, 1959, the Union was certified as theexclusive collective-bargaining representative of the pro-duction and maintenance employees at Respondent'sWindsor, Connecticut facility. The most recent contractbetween the parties (prior to the hearing in this case) ranfor a term from July 1, 1979, to June 30, 1982. At therelevant times herein, the bargaining unit consisted of ap-proximately 250 employees.Insofar as relevant to the present case, various provi-sions of the collective-bargaining agreement were citedby the parties. These provisions which have been con-tained in various successive contracts are set forth as fol-lows: COMBUSTION ENGINEERING219Article I, Section IIBy entering into this Agreement, it is the generalpurpose and intent of the parties to set forththe entire Agreement between the parties on ratesof pay, wages, hours and working conditions, re-gardless of prior company policies or practices, andto conclude bargaining on all subjects, whether ornot covered in this AgreementArticle II, Section IIIThe Union agrees that the Company has the rightto secure a full day's work on the part of the Em-ployees, eliminate waste and inefficiency, combatabsenteeism and other practices which curtail pro-ductionThe Union agrees to support the Company's ef-forts to improve methods, machinery and quality ofworkmanship and prevent accidentsArticle III Management RightsSection I The management of the plant and thedirection of the working force including the right tohire, transfer, demote, promote, suspend or dis-charge for proper cause, and the right to schedulehours of work or to relieve Employees from dutybecause of lack of work or other legitimate reasons,the assignment of work, the determination of allproduction methods and processes, and all othermanagement functions are exclusively vested in theCompanyNone of these functions will be exercised in sucha manner as to constitute a violation of this Agree-mentArticle XIX Company RulesSection I The Company agrees to post copies ofthe rules and regulations of the Company, oramendments thereof, governing the general conductof all Employees in the Bargaining Unit Theserules and regulations shall not be devised so as toabridge the rights of Employees guaranteed by thisAgreementSection 2 Written reprimands more than twelveand one-half months old will not be used in otherdisciplinary action against an Employee providingthat the Employee has no further disciplinary actionduring this periodIn furtherance of article XIX of the contract, the Com-pany has maintained certain work rules which have beenposted throughout the plant for many years Since atleast 1979, Rules 8 and 16 have read as followsConduct Or Acts That Are Prohibited8 Unreported or unexcused absences or latenessthat tends to interfere with the work progress16 An employee must be at his regular workplace ready to work at the regular starting time andregular quitting time and shall not leave the workstation unless so authorized by the supervisorB The Pre-I981 Disciplinary Procedures in Relationto Employee Absence and LatenessSince about 1975 or 1976 until January 1981, the Com-pany had a policy for combating absenteeism and laten-esses which was called the occurrence program 1 It ap-pears that this policy was never reduced to a writtendocument and was applied without objection by theUnion The policy was neither referred to in the collec-tive-bargaining agreements, nor was it referred to in theabove-quoted rules Under this system each absence orlateness was treated as a single occurrence Also, consec-utive days off were treated as a single occurrence Theoccurrences for each employee were put into a computerprogram and, at the end of each calendar quarter, aprintout would be generated and analyzed The employ-ees having the highest 10 to 15 percent of occurrenceswould then be subject to discipline Discipline under thissystem was meted out in accordance with a progressivedisciplinary structure and the steps went from a verbalwarning to a written warning, to a 1-day suspension, to a3-day suspension to a 5-day suspension, and finally to adischarge Although the evidence herein indicates thatthere may have been rare exceptions to the progressivesystem,2 the normal operation of the system contemplat-ed that an employee would receive no more than onedisciplinary action per calendar quarter It thereforewould take a minimum of six quarters for an employee tobe discharged for absenteeism under the occurrence pro-gram Moreover, this was tempered by the fact that thetop 10 to 15 percent of persons were not automaticallygiven disciplinary actions, as the system was not rigidlyapplied and left a degree of discretion with managementas to whether an employee's absentee record warranteddiscipline Also, if an employee maintained a goodrecord for 12 consecutive months, his prior disciplinaryactions would be wiped clean in terms of applying thenext disciplinary step In terms of the administration ofthis program, it therefore is apparent that it would take asubstantial amount of time for an employee to reach thepoint where he or she would be discharged In thisregard, the evidence establishes that under the occur-rence system only two employees had been discharged,and in one case it is debatable whether the employee wasactually discharged pursuant to the system 31 No detailed evidence was presented as to precisely when, or the circumstances in which, the occurrence program was adopted Accordingto the Company, the program was instituted without bargaining with theUnion2 Mark Himelberger, the manager of industrial relations, testified thatthe foremen in the maintenance department did not always follow com-pany policy in relation to the program He testified that these foremen,from time to time, meted out discipline more than once a calendar guarter He did make it plain, however, that these actions were contrary tocompany policy3 In one case, an employee named French called in sick and was laterfound to be eating lunch at a nearby restaurant In effect, his dischargeappears to have been related more to his misrepresentation than to hisabsences French's discharge was gneved by the Union and he was reinstated The other case involved an employee named Murphy, who wasdischarged without having accumulated all five prior disciplinary stepsIn that case the employee elected to resign and did not file a grievanceTherefore, in Murphy's case, no issue was made as to the failure to affordhim all of the pnor disciplinary steps 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Promulgation of the Out-Time ProgramWhen Himelberger took over as the manager of indus-trial relations in April 1980, he began working on a newprogram to deal with absenteeism. He testified that byDecember 1980 he had finished work on the new systemand had received approval from his superiors to imple-ment it in January 1981. In contemplation of installingthe new system, the old occurrence program was elimi-nated and no employees were supposed to be receivingdisciplinary actions for absences in the final quarter of1980.4On December 19, 1980, the Union's agents were calledto a meeting with the Company and were presented witha new program called the out-time program. At themeeting, the Union's representatives were asked to com-ment on the program but were specifically told that theCompany intended to implement it in January 1981 andthat it was, in their view, not negotiable. At first, theUnion's representatives were about to leave the meetingbecause the program was presented to them as a fait ac-compli. They were, however, persuaded to stay at theCompany's urging At the meeting, the Union was pre-sented with a written copy of the out-time program,which essentially replaced the occurrence system with apoint system. The Union made the general objection thatthe Company had not negotiated the program with them.It also made specific objections to various particulars ofthe program. For example, although the program de-scribed an employee's union business as nonchargeableout time, it nevertheless provided that discipline could begiven for excessive nonchargeable out time.As distinguished from the old occurrence system, theprincipal difference under the new system was thatpoints charged for absences or lateness were to be accu-mulated on a continuous basis so that disciplinary actionswould not be given out on a one-per-quarter basis, butrather as certain levels of points were reached. In this re-spect, it therefore would be anticipated that an employeecould receive more than one disciplinary action per quar-ter. Indeed, it would be possible for an employee to gothrough the entire progressive disciplinary structurewithin a much shorter period of time than was possibleunder the occurrence program. Also the 5-day suspen-sion step was eliminated. Additionally, as compared tothe old system, which was somewhat loosely adminis-tered, the new system was to be more automatically ap-plied. Other differences existed, but need not be detailed.The out-time program as presented to the Union onDecember 19 read as follows:1. Attendance periods will be based on quarters:Jan. 1-Mar. 31First QuarterApr. 1-June 30Second QuarterJuly 1-Sept. 30Third QuarterOct. 1-Dec. 31Fourth Quarter2 The following point schedule will apply tochargeable out time during an attendance period:4 Through inadvertence one or two employees did receive disciplinaryactions in the final quarter of 1980Report Late/Leave Early-3 pointsReported Full Day Out-6 pointsUnreported Full Day Out-9 points3. Nonchargeable/out time will consist of the fol-lowing:a Holidays (unless scheduled for work)b.Plant Closings (except for Plant Operators)c.Illness or Injury, personal or family, with anacceptable medical statementd.Vacationse.Jury Dutyf.Funeral Leaveg.Excused Union Businessh.Approved Personal Time4. Chargeable out-time will consist of the following.a. Unreported Daysb Unapproved Personal Daysc.Illness or Injury, personal or family, withoutan acceptable medical statementd.Report Late/Leave Earlye.Holidays when requested to work and refusedwithout an acceptable excuse.f.Scheduled Overtime which is not worked buthas not been rejected according to Article XV Sec-tion 6C of the Union contract.5. The following disciplinary schedule will prevail:18 pointsVerbal Warning30 pointsWritten Warning42 points1 Day Suspension54 points3 Day Suspension66 pointsDischarge6. Administration:a.Points will be accumulated on the basis ofchargeable out time during an attendance period.Disciplinary action will be administered on a day-to-day basis.b.If an employee ends an attendance period withless than 12 points, the employee will start the nextattendance period with 0 points.c.If an employee ends an attendance period with12 or more points, the points will carry over to thenext attendance period.d.If a discipline is received during an attendanceperiod, all accumulated points will carry over to thenext attendance period.e.If an employee receives 6 or less points duringan attendance period, the employee will receive 6credited points which will be used to reduce accu-mulated points of 12 or more or establish a credit ofpoints. Credited points will be used in blocks of 6points.f.Credited points may be carried over to the nextattendance period up to a maximum of 12 points.g.No credited points may be earned in an attend-ance period where credited points have been used.h.On days when an employee is scheduled towork overtime and has not specifically rejected the COMBUSTION ENGINEERING221overtime, out time will be charged as on any otherworkday7 Probationary employees will not be covered bythis program Upon successful completion of theprobationary period, the employee will convert tothe current attendance period8 Excessive non-chargeable absenteeism may because for disciplinary action9 An acceptable medical statement must be submit-ted on an appropriate physician's form providingthe employee's name, nature of Illness or injury,days of disability, and release to full-time, non-re-stricted work10 An employee will be charged points for an ill-ness or injury and disciplined as scheduled until anaccepted medical statement has been providedFollowing the meeting described above, the plant wasclosed for the Christmas/New Year's vacation from De-cember 24, 1980, to January 2, 1981 In the interim, theUnion's president, Arthur Mistos, contacted an Interna-tional representative, Ben Miller, who advised that anunfair labor practice charge should be filed This wasdone on December 30, 1980On January 2, 1981, the employees were given copiesof the out-time program which was to become effectiveon January 5 This plan contained a modification in theplan which had been presented to the Union on Decem-ber 19 In this respect, the provision relating to excusedunion business was deleted In all other respects the planwas identicalOn January 6, 1981, the Union filed a grievance underthe collective-bargaining agreement This grievancestatedStatement of Grievance With the implementationof the Out Time Program, the Company, by itsagents and representatives, failed and refused to bar-gain collectively and in good faith with the Unionin respect to rates of pay, wages, hours and work-ing conditions regardless of prior company policyor practices etcProposed Solution Discontinue the program im-mediately and in the future, policies and/or changesregarding rates of pay, wages and working condi-tions will be negotiated with the UnionA second step grievance meeting was held on January9 The Company's position at the meeting was that thenew out-time program was neither negotiable nor arbi-trable Also, the Company asserted that the Union hadnot identified an injured employee (At that time, Itwould have been impossible to identify an injured em-ployee because the program had just gone into effect )Also at this meeting, the Union presented its views re-garding certain provisions of the out-time programwhich it believed contravened certain provisions of thecollective-bargaining agreementOn January 26, the Company issued a second revisedout-time program This was in response to some of theUnion's objections Thus, paragraph 4(c) was changed toread4 Chargeable out time will consist of the following(c) Illness or Injury, personal or family, withoutan acceptable medical statement, (unless covered bythe first Five Days Sickness Policy)Also eliminated was paragraph 8 which had stated that"excessive non-chargeable absenteeism may be cause fordisciplinary action"On February 3, 1981, a third step meeting was heldOnce again the Respondent adhered to the view that im-plementation of the out-time program was neither negoti-able nor arbitrable In part, its answer statedThe Out-time Program recently instituted is notintended to modify any conditions laid down by theContract or to impose any new conditions, butrather represents those procedures needed for theequitable administration of the general provisions ofthe Agreement Should the Union bring forth spe-cific substantive issues with regard to the program,these will be considered each upon its own merits,however, no injured party has been identified andthe program, per se, is not considered subject to thegrievance procedure or to arbitrationOn February 4, the Respondent issued its final revisedout-time program In addition to the previously notedmodifications other modifications were as followsParagraph 3(a) regarding the definition of nonchargea-ble out time was changed from "Holidays unless sched-uled for work" to "Holidays"Paragraph 3(h) was reworded as "Approved LeavesOf Absence"Paragraph 4(e) was deleted and paragraph 4(f) wasmade 4(e)On February 17, Ben Miller, the International's repre-sentative, wrote a letter to Arthur Mistos which set forthhis ideas for settlement of the grievance This letter wasgiven to the Company but was not responded toBy letter dated February 19, the Union requested arbi-tration of the grievance The letter statedRE Grievance regarding Out Time policyThrough the entire Grievance procedure the Unionhas maintained that issues regarding "Rate of pay,hours of work and conditions of employment" arenegotiable items and are subject to the bargainingprocess, not only by contract but also under thelawThe Company by putting into effect an out timepolicy where disciplinary action is meted out andrefusing to allow any input by the Union, bypassingthe bargaining process, is guilty of violating boththe contract and the law The Company has re-mained steadfast in its position that bargaining thisissue is not required, although they have madechanges in the policyThe issue then is not the out time policy butwhether the Company has the right to makechanges in the contract regarding "rates of pay,hours of work or conditions of employment" 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the Company refuses to abide by the pro-posed solution of the written grievance, leaves theUnion with no other alternative but to request arbi-tration.The arbitration hearing was initially scheduled forSeptember 3, but was postponed at the Union's requestuntil October 30, 1981.On July 9, the Union requested certain information inrelation to the pending arbitration. The request was asfollows:Pursuant to our pending controversy regardingthe out-time program, the Union is requesting thenames and records of all employees who have re-ceived points under the program, how many pointsand why they were given, excuses made and whyexcuses were rejected, reprimands given, how manyand why.On July 15, the Company responded that the informa-tion "will take some time to develop and will be for-warded upon completion."Thereafter in August, Mistos telephoned Himelbergerand orally requested the information. He was told that,although he could come to the office and make notes,the records could not leave the office. Mistos crediblytestified that he suggested that photocopies be made atthe Union's expense and that this was refused. When theUnion's representatives were offered a specific date toreview the records (August 27) Mistos was scheduled tobe in Chicago and his designee, Richard Bergen, wastold that he would have to review the records on hisown time. With all the foregoing conditions placed onthe Union, they decided not to go Instead, on August28, 1981, the Union filed the charge in Case 39-CA-813.In relation to the information requested, the Union'srepresentatives testified that, in connection with thepending arbitration of the out-time program, they weredesirous of seeing how the program was actually beingadministered and the actual impact it was having on theemployees. Although it is agreed that the Union was re-ceiving, in the normal course of business, copies of alldisciplinary actions as they were issued, the other infor-mation requested was not received. Himelberger testifiedthat, as these were company records which he assertscontained medical information, he believed that theCompany was not obligated to turn them over. Howev-er, based on a sample of one of the records, it is clear tome that no privileged or confidential information was in-volved. At most the records simply indicated whether anabsence was due to illness, without stating the nature ofthe illness. The Company also asserts that the informa-tion was burdensome to provide. Nevetheless, the evi-dence indicates that the information requested was re-corded on a page or two for each employee and that thepages were maintained in two looseleaf books containing,to that point, about 500 pages.On October 30, 1981, an arbitration hearing was held.In its brief to the arbitrator the Union requested aremedy which, inter alia, would vacate all warnings re-ceived under the out-time program. Also sought was amake-whole and reinstatement remedy for all employeeswho had been suspended or discharged under the pro-gram. On December 18, 1982, Arbitrator Louis P. Pitticoissued his award, holding that:The Company violated the Collective-BargainingAgreement between the parties by instituting anAbsenteeism and Tardiness Program without priornegotiations with the Union The Company is di-rected to cease and desist from further use of theOut Time Program until it negotiates and reachesan Agreement with the Union concerning the con-tents of such a program.While the arbitrator did order the Company to ceaseand desist from utilizing the out-time program, he didnot grant the other relief requested by the Union.5 Forits part, the Company has complied with the award.Thus, the parties are in agreement that the out-time pro-gram has been terminated and that the Company has re-verted to the occurrence system. However, it is notedthat, because the arbitrator's award was limited in termsof the remedy, a number of employees had been dis-charged, suspended, or given warnings between January5, 1981, and the date of the award. These disciplinary ac-tions were not removed by the Company after the issu-ance of the award and apparently the Union has filedgrievances as to some but not all of these. Although itappears that in two of the discharge cases the Union set-tled those matters in the grievance procedure, the precisenature and extent of the settlements are not known tome. Also, one discharge case, involving a Mr. Bennet,was presented to a different arbitrator on April 23, 1982.On July 7, 1982, that arbitrator issued a decision findingthat Bennet's discharge was without just cause and or-dered his reinstatement. & However, because the arbitra-tor concluded, notwithstanding the invalidity of the out-time program, that Bennet was excessively absent heconcluded that Bennet was not entitled to backpay forthe 6 months that he was out of work. The arbitratoralso concluded that Bennett's absentee record should berecalculated as it would have been done under the de-funct occurrence program and that if discipline, short ofdischarge, would have been warranted under the oldsystem then such discipline should be issued to him. Asto this latter point, I do not know whether or not an at-tempt has been made to figure out what discipline shouldbe issued to him. As to this latter point, I do not knowwhether or not an attempt has been made to figure outwhat discipline would have been issued to Bennet usingthe occurrence system.III. ANALYSISA. The Alleged Unilateral ChangeIt is evident that, for a considerable (albeit undeter-mined) length of time, the Company has maintained a setof rules which required, at items 8 and 16, that employ-5 It IS likely that, had the arbitrator granted the full relief requested bythe Union, this case would never have been tned6 Shortly before the heanng in this matter, Bennet returned to work atthe Company COMBUSTION ENGINEERING223ees, upon pain of disciplinary action including discharge,be on time and maintain their attendance The Uniondoes not challenge the validity of those rules as suchWhat the Union does challenge is the unilateral imposi-tion of a changed disciplinary system to enforce theaforesaid rulesThe record establishes that in or about 1975 or 1976the Company promulgated a set of procedures to admin-ister the basic rules relating to tardiness and absenteeismWhile the specific circumstances under which those pro-cedures were established is obscured by the passage oftime, it does appear that what was called the occurrenceprogram was implemented without bargaining with theUnion As described above more fully, the old systemdefined occurrences as discrete absences and latenessesand, on a quarterly basis, those employees having thehighest 10 to 15 percent of occurrences were subject tothe possibility of receiving some type of disciplinaryaction Under that system the nature of the disciplinewas based on a progressive scale ranging from a verbalwarning in the first instance to a discharge as the finalstep of a six-step system As it was the policy of theCompany to issue only a single disciplinary action perquarter to any employee, it would theoretically take aminimum of six quarters before an employee could bedischarged Also, although the system was operated on astatistical curve, its application reserved some discretionand there were occasions when not every employeehaving the highest 10 to 15 percent of occurrences wasdisciplined Additionally, the system had a built-in statuteof limitations so that if an employee did not receive adisciplinary action over a four-quarter period, his priordisciplines would be wiped clean insofar as future disci-plinary actions were concerned 7It is not disputed that, after the last contract was exe-cuted, Himelberger began to develop a new system todeal with tardiness and absenteeism It also is undisputedthat the new system (the out-time program) was present-ed to the Union on December 19 as a fait accompli Theevidence herein establishes that, at the meeting on De-cember 19, the Union was told that the new systemwould be implemented in January 1981 and that it wasnot negotiable It therefore is clear that the decision toimplement the out-time program was made unilaterallyand without affording the Union an opportunity to bar-gain about the decision While the Union was asked forits opinion about the new system (and indeed the Com-pany during the months of January and February 1982made certain revisions), it is clear that the Company hadno intention of bargaining about the decision itself Bythe same token, although the Union did, at various times,express specific objections to particular parts of the out-time program, the evidence shows that the Union at allrelevant times maintained its basic objection that it waspromulgated without bargaining Thus, it cannot be saidthat the Union, by its course of conduct after December7 For example, if an employee had accumulated a verbal warning awntten warning, and a 1-day suspension, the next step would ordinanlybe a 3 day suspension However, if that employee, after the 1 day suspen-sion, did not receive enough occurrences within the next four quarters towarrant a discipline, the appropriate discipline thereafter would startagain at a verbal warning19, 1980, had expressed its consent to the program orhad waived its basic objection that the program had beendecided upon and implemented without prior bargainingIt is my opinion that the out-time program, as original-ly presented or as finally modified, was not simply aminor adjustment of the preexisting occurrence systemOn the contrary, it is my opinion that the new systemwas considerably stricter and was, by its terms, intendedto allow the Company to more swiftly deal with absen-teeism and tardiness Thus, under the new system pointswere to be accumulated on a continuous basis and, whenan employee reached a designated number of points, heautomatically would be disciplined In this respect, disci-pline no longer would be meted out on a quarterly basisand under the new system it was possible for an employ-ee to receive more than one discipline per quarter It alsowas possible for an employee to be discharged wellbefore the completion of six quarters and the evidenceshows that this occurred Additionally, the 5-day suspen-sion step under the old system was eliminated so that anemployee would have one fewer step prior to dischargeIt is not within my province to determine whether theout-time program, as compared to the occurrencesystem, was reasonable or not Nor, shall I decidewhether the new system was a good, bad, or indifferentway to comabt absenteeism My sole function, pursuantto Section 8(a)(5) of the Act, is simply to decide whetherit was a mandatory subject of bargaining, and as suchwhether the Company was required to bargain about itsdecision to implement itThere is no doubt that the out-time program represent-ed a substantial change in the procedures used for penal-izing employees for absences and lateness Accordingly,it is concluded that this change in the Company's disci-plinary policies constituted a term and condition of em-ployment within the meaning of Section 8(d) of the ActIn Womac Industries, 238 NLRB 43 (1978), the Boardnoted that it has "held that the initiation of new andmore stringent rules with respect to absenteeism whichrepresent a significant change from prior practice with-out consulting or bargaining with the Union violates Sec-tion 8(a)(5) and (1) of the Act "8Notwithstanding the fact that the Respondent hasmade a unilateral change in a mandatory subject of bar-gaining, it must next be determined if the Union hadwaived its right to bargain over the subject matter atissue In this respect the Board has held that a union maywaive its right to bargain over a mandatory subject ofbargaining 9 However, in Southern Florida Hotel Assn245 NLRB 561, 567-568 (1979), the Board statedThe law with respect to unilaterally imple-mented modifications of its work rules during theterm of the collective-bargaining agreement is wellsettled Work rules, particularly where penalties areprescribed for their violation, are generally covered8 See generally First National Maintenance Corp v NLRB, 452 U S666 (1981) See also Ciba-Geigy Pharmaceuticals, 264 NLRB 1013 (1982),Murphy Diesel Co, 184 NLRB 757, 762 (1970), enfd 454 F 2d 303 (7thCir 1971)9 See, e g, Bancroft Whitney Co, 214 NLRB 57 (1974) 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the phrase "other terms and conditions of em-ployment" as set forth in Section 8(d) of the Act,and are consequently mandatory subjects of collec-tive bargaining. Thus, an employer violates Section8(a)(5) of the Act if, during the term of a collective-bargaining agreement, it implements, without firsthaving bargained with its employees' collective-bar-gaining representative over the matter, changes inits employees' work rules. However, a labor organi-zation may waive its statutory right to be notifiedand consulted concerning a change in working con-ditions. Such a waiver will not be lightly inferredbut must be clearly evidenced either by the terms ofthe parties' collective-bargaining agreement or inthe nature of the prior contract negotiations. •The Respondent points to four provisions in the col-lective-bargaining agreement which it believes constitutea waiver. These provisions, or substantially similar provi-sions, have been contained in successive contracts for anumber of years. However, there was no testimony as tothe genesis of the provisions or the nature of the discus-sions which precipitated their inclusion in the contracts.In this regard, the record is barren as to the collective-bargaining history and, if a waiver is to be found, it mustbe based on the unadorned language contained in theagreement. The provisions in question are article I, sec-tion 2 (a zipper clause); article II, section 3 (where theUnion agrees that the Company has the right to "combatabsenteeism"); article III (management rights); and arti-cle XIX (wherein the Company agrees to post rules andregulations and amendments thereto).It is my opinion that none of the above-cited contrac-tual provisions taken either separately or together mani-fests a clear and unequivocal waiver of the Union's rightto bargain about a change in a disciplinary system tocombat tardiness and absenteeism. Neither the zipperclause," the management-rights clause, nor the postingof rules clause refers the methods, procedures, or disci-plining actions to be taken in the event of absenteeism ortardiness. Nor can I conclude that article II, section 3 istantamount to a clear and unequivocal waiver. At most,this clause is simply a general statement to the effect thatthe Union agrees that the Company has the right tocombat absenteeism. By itself the language of this clauseis innocuous. Who can argue with the statement andwho would object to its inclusion in a collective-bargain-ing agreement? But to say that this language clearlymanifests an intent to vest with the Company the soleand unfettered right to promulgate disciplinary Proce-dures to combat absenteeism is to state more than thelanguage will bear. It is obvious that, during the negotia-tions leading up to the 1979-1982 contract, neither partyhad discussed any change in the existing disciplinary10 See also Ciba-Geigy Pharmaceuticals, 264 NLRB 1013, 1016-17, andcases cited therein" In a recent case, GTE Automatic Electric, 261 NLRB 1491 (1982),the Board held that a "wrap-up" or "zipper clause," by Itself, would con-stitute a waiver of a union's right to bargain over its demands for newbenefits (not contained in the contract), which are sought dunng the lifeof a collective-bargaining agreement However, the Board was careful todistinguish that situation from one wherein the company seeks to make aunilateral change in an existing term or condition of employmentsystem relating to absenteeism, as neither side contem-plated any changes at that time. Nor is there any evi-dence that during prior negotiations the parties had dis-cussed, much less agreed, to the proposition that theCompany would have free rein to devise whatever disci-plinary system it saw fit. As noted above, when Arbitra-tor Pitticco was asked to decide whether the Companycould unilaterally impose the out-time program, he con-cluded, after examining the relevant contractual provi-sions, that the Company could not do so. Clearly, he de-cided, and I agree, that nothing contained in the collec-tive-bargaining agreement constituted a waiver of theUnion's right to bargain over that subject.It also is concluded that the fact that the Companydiscussed the out-time program on December 19, 1980,and thereafter during subsequent grievance meetings isnot sufficient to meet the Company's obligation to bar-gain under the Act. In this respect, the evidence estab-lishes that although the Company was willing to listento, and did make minor revisions in, the program, it alsois clear that the Respondent was not willing to bargainabout the decision itself. As expressly stated, it was theCompany's view that it had a right to institute the out-time program without bargaining and that it was neithera negotiable nor grievable matter. In Alfred M Lewis,Inc. v. NLRB, 587 F.2d 403, 408 (9th Cir. 1978), thecourt stated:The Company argues that the grievance proce-dure used by the Union to challenge the quotasystem was itself a bargaining mechanism; it fol-lows, the Company contends, that there was ade-quate bargaining when the Union utilized this griev-ance process. We reject this theory. In these cir-cumstances arbitration concerning the propriety orfairness of the Company's policy after it had beenput into effect was not a substitute for bargainingbetween the Company and the Union as to whetherthe policy should be adopted in the first instance.An essential aspect of the Union's role in collec-tive bargaining is its right to be consulted by theemployer about mandatory subjects of bargainingand to make comments, objections, or suggestionsto the employer before action is taken. This is apractical mechanism to ensure the stability of indus-trial relations. The Board correctly held that theemployer disregarded it here. It would wholly un-dercut the duty to bargain if the employer were al-lowed to act with reference to a mandatory bar-gaining subject and then simply defend its actions ina later arbitration hearingFinally, I deem as essentially irrelevant the fact that,when the Company in 1975 or 1976 instituted the occur-rence system, it did so without negotiations with theUnion. In NLRB v. Miller Brewing Co., 408 F.2d 12, 15(9th Cir. 1969), the court stated:. . . it is not true that a right once waived underthe Act is lost forever . . . . Each time a bargaina-ble incident occurs†each time new rules areissued†[the] Union has the election of requesting COMBUSTION ENGINEERING225negotiations or not An opportunity once rejecteddoes not result in a permanent "close-out "12B The Alleged Refusal to Furnish InformationPursuant to Section 8(a)(5) of the Act, an employerhas an obligation to comply with a union's request for in-formation which is relevant to the processing of griev-ances or the administration of a collective-bargainingagreement, unless there is a showing that the informationis unduly burdensome, legitimate confidential, privilegedin nature, or has been waived NLRB v Acme IndustrialCo, 385 U S 432 (1967), Detroit Edison Co v NLRB,440 U S 301 (1979), LaGuardia Hospital, 260 NLRB1455 (1982) Moreover, in determining the parameters ofrelevance, the criteria used is a broad discovery type ofstandard, namely, whether the information requested isprobably or potentially relevant Therefore it need notbe shown that the information will result in the unionwinning an arbitration, so long as it is relevant to the dis-puted subject matter Indeed the fact that the informationmay even tend to show that a grievance or potentialgrievance is without merit equally serves a legitimatepurpose of collective bargaining because such disclosurewould enable a union to determine which grievances itwill pursue to arbitration and which it will notAs to the present case, it is my opinion that the infor-mation requested was relevant to the pending grievanceinvolving promulgation of the out-time program Clearly,the Union was entitled to know how the out-time pro-gram was being administered, how employees were actu-ally being affected, and how that effect compared to dis-ciplines issued under the old occurrence system In myopinion, it was not enough that the Union received disci-plinary notices at the same time they were given to em-ployees, for this was only the end result of the new pro-gram's administration In comparing the new system tothe old, the Union was entitled to look at the records tosee how and under what circumstances points werebeing accumulated by employees Also the Union wasentitled to be able to calculate whether those employeeswho did receive discipline would have done so under theold occurrence system (i e, whether they would havebeen in the top 10 to 15 percent of employees having oc-currences during any particular calendar quarter) This isespecially true given the Respondent's position on thegrievance, inasmuch as it contended, inter alia, that theUnion had not shown that any employees had been in-jured because of the out-time programI do not accept the Respondent's position that the in-formation involved was either burdensome or confiden-tial As to the first issue, the evidence shows that the in-formation had been compiled by making up a page ortwo for each employee and then consolidating thesepages into the looseleaf folder, comprising a total ofabout 500 pages Moreover, the Union was willing tophotocopy these records at its own expense As to thesecond contention, it is my conclusion that the records inquetion did not contain confidential medical records andwould not have disclosed the nature of any employee'sillness At most, these records simply indicated whether12 See also Ciba-Geigy, supraan absence was due to illness, without describing thenature of the illnessIt finally is concluded that the Respondent did not ful-fill its statutory obligation when it offered to allow theUnion's representatives to review the records at theCompany's office and make notes Clearly, where thegrievance involved a matter potentially affecting all thebargaining unit employees, it was necessary for theUnion to have accurate copies of the records and havethe time to analyze them The restriction placed on theUnion's inspection of these records would therefore sub-stantially reduce the Union's ability to utilize the relevantinformation As the Union offered to pay for the cost ofcopying, and as I can see no legitimate reason for theCompany's refusal, it is concluded that the Respondentviolated Section 8(a)(5) of the Act in this respect Com-munications Workers Local 1051 (American T & T) vNLRB, 644 F 2d 923 (1st Cir 1981)CONCLUSIONS OF LAW1 Combustion Engineering Inc is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2 International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers, Local558 is a labor organization within the meaning of Section2(5) of the Act3 All production, and maintenance employees em-ployed by the Respondent at its Nuclear Power SystemsDivision of C-E Power Systems for Windsor, Connecti-cut, and all maintenance and boilerhouse employees as-signed at the Windsor site to Facilities Engineering andServices of General Services of C-E Systems, exclusiveof all other employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section9(b) of the Act4 At all times material herein, the Union has been theexclusive bargaining representative of the employees inthe appropriate unit within the meaning of Section 9(a)of the Act5 By unilaterally promulgating the out-time programeffective on January 5, 1981, without first bargainingwith the Union, the Respondent violated Section 8(a)(5)and (1) of the Act6 By failing to provide photocopies of certain recordsrelating to the administration of the out-time program,the Respondent violated Section 8(a)(5) and (1) of theAct7 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain violations of Section 8(a)(1) and (5) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom, and that it take certain affirmative action toeffectuate the policies of the ActThe Respondent implemented, unlawfully, the out-timeprogram effective on January 5, 1981 Although Arbitra-tor Pittico, pursuant to the grievance-arbitration provi- 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions of the contract, ordered the Company to discontin-ue the program on December 18, 1981 (which was com-plied with by the Company), the fact remains that duringthat intervening period a number of employees had un-lawfully received disciplines under the program whichwere not remedied by the arbitration award The disci-plines involved were warnings, suspensions, and dis-charges In these circumstances, I shall recommendedinter aim that the Respondent, to the extent it has not al-ready done so, fully restore the status quo ante which ex-isted before January 5, 1981, by (1) rescinding all disci-plinary action issued to bargaining unit employees underthe out-time program, (2) offering, to the extent not al-ready done, all bargaining unit employees who wereeither discharged or suspended full and immediate rein-statement to their former positions of employment or, ifthey no longer exist to substantially equivalent ones,without prejudice to their seniority or other rights andprivileges, and (3) make whole those bargaining unit em-ployees who either were discharged or suspended underthe out-time program In all cases of lost pay and/orbenefits the amounts shall be computed in the manner setforth in F W Woolworth Co, 90 NLRB 289 (1950), withinterest computed in the manner set forth in Florida SteelCorp, 231 NLRB 651 (1977) See generally Isis PlumbingCo, 138 NLRB 716 (1962) Additionally, it is recom-mended that the Respondent expunge from its files anyreference to the disciplinary actions taken against bar-gaining unit employees under the out-time program andnotify them, in writing, that this has been done and thatevidence thereof shall not be used as a basis for futurepersonnel actions against themAs to the discharge of Richard Bennet, it is my beliefand recommendation that, although he has been reinstat-ed, the full make-whole remedy is applicable to him not-withstanding an arbitrator's contrary award In this re-spect, the arbitrator concluded that his discharge was notmerited as it was done pursuant to the previously invali-dated out-time program He nevertheless refused toorder backpay for the 6 months that Bennet was out ofwork As it is my conclusion that the promulgation ofthe out-time program was not only contrary to the termsof the existing collective-bargaining agreement (as foundby Pitticco), but also unlawfully promulgated in violationof Section 8(a)(5), it follows that, to this extent, the arbi-trator's withholding of backpay to Bennet was repugnantto the Act Nor do I think that it would be appropriateor feasible to review Bennet's record from January 5,1981, to December 18, 1981, to determine what, if any,discipline he would have received under the previouslydiscontinued occurrence program 13 In this respecttherefore, it is my opinion that the burden of risk shouldfall on the party who has violated the Act and not else-whereTo the extent that grievances have been filed by theUnion on behalf of employees disciplined under the out-time program, it appears that at least some of those caseshave been settled in the grievance procedure short of ar-bitration However, I do not know the nature, extent, orcircumstances pursuant to which such settlements havebeen made As such, those settlements may or may notaffect an employee's rights to be made whole14 and Ishall therefore leave that question to the compliancestage of this proceedingIn regard to the denial of information, it is evidentthat, pursuant to the award of Arbitrator Pittico and thisdecision, the information requested is essentially mootThis does not mean, however, that the issue itself ismoot, and relief is deemed appropriate Therefore, I shallrecommend that an order be issued requiring the Re-spondent, in futuro, to furnish to the Union, on its re-quest, information which is relevant to the processing ofgrievances, and to provide photocopies of such informa-tion at a reasonable expense to the Union[Recommended Order omitted from publication ]i5 do so would require the Respondent and the General Counsel toreconstruct the occurrence system during the period from January 1981to December 18, 1981 Moreover, as that system provided for the possibil-ity of meting out discipline to the employees having the top 10 to 15 per-cent of occurrences per calendar quarter, it is obvious that a large degreeof indeterminacy would be involved In short, it is my opinion that itwould be virtually impossible to attempt to determine, at this late date,what levels of discipline would have been given to employees, during theperiod from January 5, 1981, to December 18, 1981, by trying to recon-struct the occurrence system for that period of timei4e g, Coca-Cola Bottling Co of Los Angeles, 243 NLRB 501(1979)